Per Curiam.
The defendant was convicted in the Essex Quarter Sessions of stealing a Ford sedan automobile from Dr. Zuber, April 7th, 1923, and of unlawfully having in his possession this automobile upon which the serial number had been defaced.
The only reason urged for reversal is that the verdict is against the weight of the evidence.
In the latter part of April the defendant drove what is said to be Dr. Z liber’s stolen car into a garage. He was arrested and searched, and a bill of sale was found for a Ford sedan, also a registration card. The true number of the card had been filed off and a new number, that contained in the bill of sale, had been substituted. The defendant insisted that he obtained the car by purchase the day of his arrest from a man who said his name was Sullivan, and to whom he gave $350 in cash, for which he received the bill of sale and registration card. It must suffice to say that we do not credit his story. Defendant had a long criminal record, seven convictions having been proved against him. He contended that Sullivan lived in a brick house on Ninth street, between Cole street and Jersey avenue, in Jersey City. In rebuttal, the state called a witness who said that no such person lived there. There was other evidence in support of the contention of the state sufficiently cogent and convincing to enable us to conclude that the verdict was not against the weight of the evidence.
The judgment of conviction will therefore be affirmed.